The opinion of the court was delivered by
Munson, J.
In July, 1887, two adjoining school districts in ¡Shrewsbury were united. One of these districts had been known -as “ District Number Six,” and the new district formed by this union received the same designation. Tins suit was brought in < June, 1888, to recover a debt which had been incurred by the •old District Number Six. By force of the statute, a district, which has thus become part of a new district continues to exist for the settlement of its affairs. So at the time this suit was commenced there were in existence two districts known by the name of Number Six, against either of which the suit might have been brought. The service would not determine which was sued, as ithe same person was clerk of both. Under these circumstances fhe plaintiff undertook to add to the name by which both districts were known, such further description as would designate the one intended. The clause inserted in the writ for that purpose is •defective in construction, but a majority of the court think its .meaning is obvious, and that the terms used are a designation of the ¡new district. The defendant is that District Number Six which ás “ running a school.” This description could only apply to the ■newly organized district. The original District Number Six, .having become a part of a new district in 1887, cannot have been maintaining a school in the succeeding school year.
This construction having been given to the writ, it is not necessary to consider the admissibility of the evidence from which the xeferee has found that it was the intention of the plaintiff to sue 'the new district. He has in fact done so, and the new district not being liable for the debt of the old, the suit must fail.

Judgment reversed and judgment for defendant.